WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
A maritime lien upon a vessel arises by statute and not by contract. See 46 U.S.C. § 31342(a)(1); Dampskibsselskabet Dannebrog v. Signal Oil & Gas Co., 310 U.S. 268, 60 S.Ct. 937, 84 L.Ed. 1197 (1940). As to the contract at issue in this case, the *151majority gives effect to the first sentence in the choice of law provision and then fails to give the same weight to the second sentence of the same provision. Even if the contract may be governed by English law, the provision continues:
However, nothing in this clause shall, in event of breach of the agreement by Buyer, preclude Seller from taking any such action as it shall in its sole discretion consider necessary to enforce, safeguard or secure its rights under the Contract in any court or tribunal in any state or country.
The decision of the majority precludes the seller from taking action to enforce its rights under the contract to deliver the oil. The case of Dampskibsselskabet Dannebrog v. Signal Oil & Gas Co., 310 U.S. 268, 60 S.Ct. 937, 84 L.Ed. 1197 (1940), is very nearly on the same facts as is this case and holds that under American law a supplier has a lien on the vessel, as well as, and in addition to, the promise to pay for the oil. See Herbert R. Baer, Admiralty Law of the Supreme Court § 12-7, at 306 (2d ed.1969).
Indeed, even if [the seller] is aware that the vessel with which he is dealing is under charter, he should not be charged with knowledge of the existence of any ‘no lien’ clause absent affirmative evidence that he had received express notice from the owner or other reliable source that the vessel was not to be bound.
Steven F. Friedell, 2 Benedict on Admiralty, ch. Ill, § 40 (2005).
The only distinction in the governing law clause here and in Liverpool & London SS Prot. and Indem. Ass’n Ltd. v. Queen of Leman MV, 296 F.3d 350 (5th Cir.2002), is that the Queen of Leman contract provided that lien rights could be enforced “in accordance with local law.” Here, the contract says that the seller may “enforce, safeguard or secure its rights under the Contract in any court or tribunal in any state or country.” The broader right found in this case is bound to include the more narrow right conferred in Queen of Leman.
Whatever the law governing the contract, we should look to the American statute as well as the contract to determine the existence of a maritime lien on the vessel. There is no no-lien provision here as illustrated in Dampskibsselskabet. I am of opinion the seller in this case is entitled to a maritime lien against the vessel.